UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6765



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHARLES WILLIAM MCHAN, SR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City. Richard L. Voorhees,
District Judge. (CR-90-41, CA-98-79-3-2-V)


Submitted:   July 10, 2001                  Decided:   August 1, 2001


Before NIEMEYER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles William McHan, Appellant Pro Se. Mark Timothy Calloway,
United States Attorney, Kenneth Davis Bell, OFFICE OF THE UNITED
STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles W. McHan seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court. See United States v. McHan, Nos. CR-90-41; CA-

98-79-3-2-V (W.D.N.C. Jan. 26, 2001).   We deny the motion to amend

the record on appeal.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                 2